Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Examiner note: Examiner tried to contact attorney Joshua B. Ryan at 610-219-6133 on 02/17/2021 & 04/26/2021.  However, the phone operator announced that the dialed number is not in service. It is noted that claims 27 & 37 involve lack antecedent basic.  Thus, Examiner makes correction to overcome the issue. 
The limitation “the electrode plating of the first upper portion of the joystick cover” in claims 27 and 37 are to be changed as --- the electrode plating of the first portion of the input device cover ---, as recited in lines 9-10 of the independent claim 23 and lines 11-12 of the independent claim 33. See Examiner’s amendment below. 

The application has been amended as follows: 
27. (Currently Amended) An interlocking system according to claim 26, wherein the capacitive touch detection circuit is coupled to the electrode plating of the first input device cover using a conductor mounted to the input device cover using a conductive adhesive.
37. (Currently Amended) A catheter procedure system according to claim 36, wherein the capacitive touch detection circuit is coupled to the electrode plating of the first input device cover using a conductor mounted to the input device cover using a conductive adhesive.


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either single or in combination the claimed catheter procedure system including: a workstation (or an interlocking system) coupled to the bedside system, the workstation comprising: an input device configured to generate a first voltage output 
The closet prior art of record is Obermeyer et al. (US 2009/0213073), Kirschenman et al. (US 2014/0194897), however these references do not disclose the device as claimed or described above.
Prior art Obermeyer
Regarding claims 23 & 33, Obermeyer discloses a catheter procedure system, para [0293] comprising: the workstation comprising: an input device (i.e. joystick, para [0002]) configured to generate a first voltage output signal based on a physical activation of the input device (e.g. six analog signals which may need to be nonlinearly transformed to position and rotation deflections with respect to the x, y, and z axes, para [0159]; or -3-Atty. Dkt. No. C130-357a three phase excitation Voltage represented by Voltages A, B, and C is applied to one set of terminals such as 61a, 61b, and 61c of the embodiment of FIGS. 15a through 15e. Six degree of freedom position information may be obtained, for example, by measurement of the Voltage and phase angle of Voltages D, E, and F as would be available for measurement at terminals 62a, 62b, and 62c in the embodiment of FIGS. 15a through 15e, para [0308]); an input device cover (i.e. a joystick cover or active grip 1, Fig. 1B or 5, para [0263]) disposed over the input device (the joy stick) and comprising a first/upper portion having an electrode plating (coil 10, Fig. 8B; or element 60 & 66 in Figs. 15E & 16) on the first/upper portion; a capacitive touch detection circuit 15 coupled to the input device cover (Fig. 5, circuit formed by the capacitive touch switch incorporated in the input device or grip 1, coil 10 and touch detection circuit 15); the capacitive touch detection circuit 15 configured to detect a proximal change in capacitance (e.g. capacitive touch sensor implicitly detects change in capacitance, para [0266]) in the electrode plating of the first/upper portion of the input device cover 1 and to generate a touch output 
Obermeyer fails to disclose that a bedside system comprising a percutaneous device and at least one drive mechanism coupled to the percutaneous device; a workstation (interlocking system) coupled to the bedside system; the signal enable circuit configured to generate an enable voltage output based on whether a change in capacitance has been detected.
Prior art Kirschenman et al.
Regarding claims 23 & 33, Kirschenman discloses a catheter procedure system: a bedside system, in Fig. 1, comprising a percutaneous device (catheter) and at least one drive mechanism coupled to the percutaneous device ( a drive mechanism may include, for example and without limitation, a motor driven lead screw or ball screw, para [0034]); and a workstation 100 comprising: an input device (joystick, para [0029]) configured to generate a first voltage output signal based on a physical activation of the input device (e.g., the angle of rotation may be determined based on the number of counts received by a controller, or voltage change of a potentiometer, para [0050]. It is noted that a slider switch 110 of the joystick can slide back and forth direction in D direction, in Fig. 4A.  In other words, the input device is configured to generate a first voltage output signal based on the physical activation of the input device via slider 110. The input device cover (joystick cover) disposed over the joystick and comprising an first/upper portion 118A, Fig. 3A, para [0039]) and a second/lower portion 118B, Figs. 3A-3B. 
Kirschenman fails to disclose that a workstation 100 coupled to the bedside system 12; an electrode plating on the first portion; a capacitive touch detection circuit coupled to the input device cover, the capacitive touch detection circuit mounted on a second portion of the input device cover and configured to detect a proximal change in capacitance in the electrode plating of the first portion of the input device cover and to generate a touch output signal to indicate whether a change in capacitance has been detected; and a signal enable circuit coupled to the input device and the capacitive touch detection circuit, the signal enable circuit configured to generate an enable voltage output based on whether a change in capacitance has been detected.
-3-Atty. Dkt. No. C130-357the


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783